Citation Nr: 0501750	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  04-01 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, including as due to exposure to hazardous 
environmental agents employed in Project Shipboard Hazard and 
Defense (SHAD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's wife 




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1962 to July 
1967.

This appeal is from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

In June 2002, the veteran expanded the scope of his claim by 
adding to the assertion of direct service connection 
(incurrence during service) the assertion that his 
hypertension resulted from exposure to environmental agents 
employed during his participation in Project SHAD.  The RO 
adjudicated the claim in May 2003, and the veteran filed a 
notice of disagreement in May 2003.  The November 2003 
statement of the case (SOC) addressed both theories without 
comment whether both theories were subject to the finality of 
a prior disallowance of a claim for service connection for 
hypertension.  The November 2003 substantive appeal responded 
to all issues addressed in the SOC.

The alternative theory of entitlement based on the veteran's 
participation in Project SHAD will be moot if the veteran 
established direct entitlement.  The Board will defer 
deciding entitlement based on that theory until resolution of 
the direct entitlement element is resolved favorably, or the 
Board can resolve the appeal cohesively by addressing both 
theories of entitlement to a single benefit in a single, 
final decision.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA denied service connection for hypertension and 
notified the veteran of the denial and of his appellate 
rights in November 1997.

2.  The veteran did not appeal from the November 1997 denial 
of service connection for hypertension within one year after 
the date of the letter notifying him of the denial.

3.  Physicians' statements submitted since November 1997 are 
new, bear directly and substantially upon whether the veteran 
developed hypertension in service, and are so significant 
that they must be considered to decide the claim fairly.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.160(d), 20.302(a) (2004).

2.  The veteran has submitted new and material evidence in 
support of his claim for service connection for hypertension, 
and the claim must be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the RO denied the veteran's claim for service connection 
for hypertension in November 1997, and the veteran did not 
appeal within one year of the date of the letter notifying 
him of the denial, that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2004); see also 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993) (section 
7105(c) finality also subject to section 5108 exception).  To 
reopen the claim, new and material evidence must be presented 
or secured.  38 U.S.C.A. § 5108 (West 2002).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO construed a document submitted on the veteran's behalf 
in November 2001 as the claim at issue.  A prior document, 
received in July 1999, inquired about the status of the 
veteran's claim for service connection for hypertension.  
This document is reasonably, if liberally, construed as 
expressing intent to pursue entitlement to service connection 
for hypertension, even though it indicated the veteran 
erroneously thought he had a claim pending at that time.  
Consequently, this claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  As a result, this appeal is decided under 
the older version of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since November 1997 is 
of concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since November 1997 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

VA denied the veteran's claim for service connection for 
hypertension in July 1977, finding hypertension was not 
incurred in or aggravated by service.  VA confirmed that 
finding in August 1977.  In November 1997, VA found evidence 
submitted since 1977 was not new and material because it did 
not show incurrence in service or even compensable 
hypertension during the year after separation from service.  
The rating decision noted that compensable hypertension 
required a certain minimum diastolic pressure.

In May 1998, the veteran submitted the statement of a VA 
physician to the effect that the veteran had mild systolic 
hypertension in service.  A November 2001 statement from 
M. Sharda, M.D (retired 1990), reported his recollection of 
treating the veteran's hypertension in 1967.  In June 2002, 
J. McCoy, M.D., reported treating the veteran from January 
1977 to May 1991, and that his records showed the onset of 
the veteran's hypertension at age 27, while he was in the 
service.

A May 2002 statement by a VA physician reported his review of 
the veteran's medical records, notation of the blood pressure 
measurements recorded in service, which were then high 
normal, and Dr. Sharda's recollection of treating the veteran 
within a year after separation from service.  The doctor 
opined that taking the medical records and history into 
account, the veteran probably developed hypertension within 
one year following discharge from service.

The evidence does not answer every question necessary to 
answer to find entitlement to service connection, such as 
whether hypertension was 10 percent disabling during the year 
after service, as it must have been to presume service 
connection, see 38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004), but it need not resolve the claim 
to compel it be reopened.

The burden on the evidence to be new and material is very 
low.  Hodge, 155 F.3d 1356.  The evidence submitted since 
November 1997 must be presumed credible to determine if it is 
new and material.  That means Dr. Sharda's recollection is 
deemed credible.  The other medical opinions constitute 
independent medical judgment on whether the veteran had 
hypertension in service or during the presumptive period 
after service.  The evidence meets every element of the 
definition of new and material evidence.  38 C.F.R. 
§ 3.156(a) (2001).  The claim must be reopened.

For reasons explained in the REMAND appended to this 
decision, the Board cannot reach the merits of the case 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 389 (1993).


ORDER

Whereas the veteran has submitted new and material evidence 
of the incurrence of hypertension in service, the claim is 
reopened, and to that extent, the appeal is granted.


REMAND

The RO has notified the veteran of information and evidence 
necessary to substantiate his claim for service connection 
for hypertension in letters of July 2001, August 2002, and 
June 2003, addressing the Project SHAD theory in the August 
2002 letter.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (200 Each letter spoke in terms of obtaining 
evidence from various sources other than the veteran.  None 
of those letters advised the veteran to provide evidence he 
has in his possession currently.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The commingling of the two theories of 
entitlement to service connection requires particular detail 
in a notice letter.

The medical opinions provided to reopen the claim were based 
on review of certain records, but none of the reviewers 
reported review of the entire claims file.  They did not 
provide evidence sufficient to determine whether the veteran 
can benefit from the statutory presumption of incurrence of 
hypertension in service.  It would prejudice the veteran to 
reach the merits of his claim without obtaining a medical 
opinion based on a documented review of the entire available 
record.

The SOC addressed the matter of entitlement to service 
connection for hypertension due to exposure to an 
environmental agent employed in Project SHAD.  It relied on 
the March 20, 2003, medical opinion, which addressed the 
question whether Project SHAD agents caused blindness, cancer 
of the head, or low white blood cell count.  In context of 
the opinion, it is ambiguous whether the conclusion included 
hypertension.  The matter should be clarified.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of the 
information and evidence necessary to 
substantiate his claim for service 
connection for hypertension, including 
advice that he should provide any 
evidence currently in his possession.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

?	Identify and distinguish between the 
evidence necessary to show the onset 
of hypertension during service, 
including by evidence of 10 percent 
disability during the year following 
separation from service, from 
evidence necessary to show that 
exposure to environmental agents 
used in Project SHAD caused his 
hypertension.  

?	Notice of information and evidence 
necessary to substantiate the 
Project SHAD theory of entitlement 
must make clear that there is no 
presumption of incurrence in service 
based on exposure to the agents used 
in Project SHAD.

2.  Provide the veteran's claims file to 
a VA physician to review the entire file 
and write an opinion addressing the 
following points, expressing the opinion 
as a probability of less than, equal to, 
or greater than 50 percent:

?	Whether, during service, the veteran 
had hypertension or isolated 
systolic hypertension, defined, 
respectively, as diastolic pressure 
predominantly 90 mm/Hg or above, or 
systolic pressure predominantly 160 
mm/Hg or above with diastolic 
pressure below 90 mm/Hg.

?	Whether, during the year following 
July 1967, the veteran had 
hypertension or isolated 
hypertension of a severity of 
diastolic pressure predominantly 100 
mm/Hg, or systolic pressure 
predominantly 160 mm/Hg or more, or 
a history of diastolic pressure of 
160 mm/Hg or more controlled by 
continuous medication.  Comment on 
the significance of the prescribed 
use of the drug Reserpine as noted 
by Dr, Sharda in his letter of 
November 2001.

?	Obtain an addendum to the March 20, 
2003, VA medical opinion, which 
addressed the probability of a 
relation between exposure to any 
environmental agent employed in 
Project SHAD and the veteran's 
blindness, cancer of the head, and 
low white blood count, clarifying 
whether that opinion also pertains 
to the probability of an association 
between exposure to any 
environmental agent employed in 
Project SHAD and the veteran's 
hypertension.

3.  Readjudicate the claim for service 
connection for hypertension on a direct 
basis, or as due to exposure to 
environmental agents employed in Project 
SHAD.  If the claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


